Name: Commission Regulation (EEC) No 371/88 of 9 February 1988 amending Regulations (EEC) No 1372/87 and (EEC) No 2497/87 opening invitations to tender for the refunds for the export of common wheat and of barley
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2. 88 Official Journal of the European Communities No L 37/11 COMMISSION REGULATION (EEC) No 371/88 of 9 February 1988 amending Regulations (EEC) No 1372/87 and (EEC) No 2497/87 opening invita ­ tions to tender for the refunds for the export of common wheat and of barley '2. The invitation to tender shall relate to barley for export to the countries of zones I , II , III, IV, V, VI, VII and VIII, to the German Democratic Republic and to the Canary Islands.' 2 . The heading of the Annex to Regulation (EEC) No 1 372/87 hereby replaced by the following heading : 'Weekly tender for the refund for the export of barley to countries of zones I, II, III , IV, V, VI, VII and VIII, to the German Democratic Republic and to the Canary Islands'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1372/87 (4) opened an invitation to tender for the export of barley to countries of zones I , II (a), III , IV, V, VI, VII and VIII, to the German Democratic Republic and to the Canary Islands ; whereas Commission Regulation (EEC) No 2497/87 (*) opened an invitation to tender for the refund for the export of common wheat to countries of zones I , II (a), III , IV, V, VI and VII, to the German Democratic Republic and to the Canary Islands ; whereas, given the present situation, countries of zone II (b) should be included in the destinations opened by these invitations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 1 . Article 1 (2) of Regulation (EEC) No 2497/87 is hereby replaced by the following : '2. The invitation to tender shall relate to common wheat for export to the countries of zones I, II, III , IV, V, VI and VII, to the German Democratic Republic and to the Canary Islands.' 2 . The heading of the Annex to Regulation (EEC) No 2497/87 is hereby replaced by the following heading : 'Weekly tender for the refund for the export of comon wheat to countries of zones I, II , III, IV, V, VI and VII, to the German Democratic Republic and to the Canary Islands'. HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 (2) of Regulation (EEC) No 1372/87 is hereby replaced by the following : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 377, 31 . 12. 1987, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 78 . (4) OJ No L 130, 20 . 5 . 1987, p . 12. (*) OJ No L 232, 19 . 8 . 1987, p . 9 .